
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 1106
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 9, 2009
			Received
		
		
			March 11, 2009
			Read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		AN ACT
		To prevent mortgage foreclosures and
		  enhance mortgage credit availability.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as Helping Families Save Their Homes
			 Act of 2009.
			(b)Table of
			 contentsThe table of
			 contents of this Act is the following:
				
					Sec. 1. Short title; table of contents.
					Title I—Prevention of Mortgage Foreclosures
					Subtitle A—Modification of Residential Mortgages
					Sec. 100. Definition.
					Sec. 101. Eligibility for relief.
					Sec. 102. Prohibiting claims arising from violations of the
				Truth in Lending Act.
					Sec. 103. Authority to modify certain mortgages.
					Sec. 104. Combating excessive fees.
					Sec. 105. Confirmation of plan.
					Sec. 106. Discharge.
					Sec. 107. Standing trustee fees.
					Sec. 108. Effective date; application of
				amendments.
					Sec. 109. GAO study.
					Sec. 110. Report to Congress.
					Subtitle B—Related Mortgage Modification
				Provisions
					Sec. 121. Adjustments as a result of modification in bankruptcy
				of housing loans guaranteed by the Department of Veterans Affairs.
					Sec. 122. Payment of FHA mortgage insurance
				benefits.
					Sec. 123. Adjustments as result of modification of rural single
				family housing loans in bankruptcy.
					Sec. 124. Unenforceability of certain provision as being
				contrary to public policy.
					Sec. 125. Mortgage modification data collecting and
				reporting.
					Title II—Foreclosure Mitigation and Credit
				Availability
					Sec. 201. Servicer safe harbor for mortgage loan
				modifications.
					Sec. 202. Changes to HOPE for Homeowners Program.
					Sec. 203. Requirements for FHA-approved mortgagees.
					Sec. 204. Enhancement of liquidity and stability of insured
				depository institutions to ensure availability of credit and reduction of
				foreclosures.
					Sec. 205. Application of GSE conforming loan limit to mortgages
				assisted with TARP funds.
					Sec. 206. Mortgages on certain homes on leased
				land.
					Sec. 207. Sense of Congress regarding mortgage revenue bond
				purchases.
					Title III—Mortgage Fraud
					Sec. 301. Short title.
					Sec. 302. Nationwide Mortgage Fraud Task Force.
					Title IV—Foreclosure moratorium provisions
					Sec. 401. Sense of the Congress on foreclosures.
				
			IPrevention of
			 Mortgage Foreclosures
			AModification of
			 Residential Mortgages
				100.DefinitionSection 101 of title 11, United States Code,
			 is amended by inserting after paragraph (43) the following (and make such
			 technical and conforming changes as may be appropriate):
					
						(43A)The term qualified loan
				modification means a loan modification agreement made in accordance
				with the guidelines of the Obama Administration’s Homeowner Affordability and
				Stability Plan as implemented March 4, 2009, that—
							(A)reduces the
				debtor’s payment (including principal and interest, and payments for real
				estate taxes, hazard insurance, mortgage insurance premium, homeowners'
				association dues, ground rent, and special assessments) on a loan secured by a
				senior security interest in the principal residence of the debtor, to a
				percentage of the debtor’s income in accordance with such guidelines, without
				any period of negative amortization or under which the aggregate amount of the
				regular periodic payments would not fully amortize the outstanding principal
				amount of such loan;
							(B)requires no fees
				or charges to be paid by the debtor in order to obtain such modification;
				and
							(C)permits the debtor
				to continue to make payments under the modification agreement notwithstanding
				the filing of a case under this title, as if such case had not been
				filed.
							.
				101.Eligibility for
			 reliefSection 109 of title
			 11, United States Code, is amended—
					(1)by adding at the
			 end of subsection (e) the following:
						
							For
			 purposes of this subsection, the computation of debts shall not include the
			 secured or unsecured portions of—(1)debts secured by the debtor’s principal
				residence if the value of such residence as of the date of the order for relief
				under chapter 13 is less than the applicable maximum amount of noncontingent,
				liquidated, secured debts specified in this subsection; or
							(2)debts secured or formerly secured by what
				was the debtor’s principal residence that was sold in foreclosure or that the
				debtor surrendered to the creditor if the value of such real property as of the
				date of the order for relief under chapter 13 was less than the applicable
				maximum amount of noncontingent, liquidated, secured debts specified in this
				subsection.
							,
				and
					(2)by adding at the
			 end of subsection (h) the following:
						
							(5)Notwithstanding the 180-day period
				specified in paragraph (1), with respect to a debtor in a case under chapter 13
				who submits to the court a certification that the debtor has received notice
				that the holder of a claim secured by the debtor's principal residence may
				commence a foreclosure on the debtor's principal residence, the requirements of
				paragraph (1) shall be considered to be satisfied if the debtor satisfies such
				requirements not later than the expiration of the 30-day period beginning on
				the date of the filing of the
				petition.
							.
					102.Prohibiting
			 claims arising from violations of the Truth in Lending ActSection 502(b) of title 11, United States
			 Code, is amended—
					(1)in paragraph (8)
			 by striking or at the end,
					(2)in paragraph (9)
			 by striking the period at the end and inserting ; or, and
					(3)by adding at the
			 end the following:
						
							(10)the claim for a loan secured by a security
				interest in the debtor’s principal residence is subject to a remedy for
				rescission under the Truth in Lending Act notwithstanding the prior entry of a
				foreclosure judgment, except that nothing in this paragraph shall be construed
				to modify, impair, or supersede any other right of the
				debtor.
							.
					103.Authority to modify
			 certain mortgagesSection 1322
			 of title 11, United States Code, is amended—
					(1)in subsection
			 (b)—
						(A)by redesignating
			 paragraph (11) as paragraph (12),
						(B)in paragraph (10)
			 by striking and at the end, and
						(C)by inserting after
			 paragraph (10) the following:
							
								(11)notwithstanding paragraph (2), with respect
				to a claim for a loan originated before the effective date of this paragraph
				and secured by a security interest in the debtor’s principal residence that is
				the subject of a notice that a foreclosure may be commenced with respect to
				such loan, modify the rights of the holder of such claim (and the rights of the
				holder of any claim secured by a subordinate security interest in such
				residence)—
									(A)by providing for payment of the amount of
				the allowed secured claim as determined under section 506(a)(1);
									(B)if any applicable rate of interest is
				adjustable under the terms of such loan by prohibiting, reducing, or delaying
				adjustments to such rate of interest applicable on and after the date of filing
				of the plan;
									(C)by modifying the
				terms and conditions of such loan—
										(i)to extend the
				repayment period for a period that is no longer than the longer of 40 years
				(reduced by the period for which such loan has been outstanding) or the
				remaining term of such loan, beginning on the date of the order for relief
				under this chapter; and
										(ii)to provide for the payment of interest
				accruing after the date of the order for relief under this chapter at a fixed
				annual rate equal to the currently applicable average prime offer rate as of
				the date of the order for relief under this chapter, corresponding to the
				repayment term determined under the preceding paragraph, as published by the
				Federal Financial Institutions Examination Council in its table entitled
				Average Prime Offer Rates—Fixed, plus a reasonable premium for
				risk; and
										(D)by providing for
				payments of such modified loan directly to the holder of the claim or, at the
				discretion of the court, through the trustee during the term of the plan;
				and
									,
				and
						(2)by adding at the
			 end the following:
						
							(g)A claim may be reduced under subsection
				(b)(11)(A) only on the condition that if the debtor sells the principal
				residence securing such claim, before completing all payments under the plan
				(or, if applicable, before receiving a discharge under section 1328(b)) and
				receives net proceeds from the sale of such residence, then the debtor agrees
				to pay to such holder not later than 15 days after receiving such
				proceeds—
								(1)if such residence is sold in the 1st year
				occurring after the effective date of the plan, 90 percent of the amount of the
				difference between the sales price and the amount of such claim as originally
				determined under subsection (b)(11) (plus costs of sale and improvements), but
				not to exceed the unpaid amount of the allowed secured claim determined as if
				such claim had not been reduced under such subsection;
								(2)if such residence is sold in the 2d year
				occurring after the effective date of the plan, 70 percent of the amount of the
				difference between the sales price and the amount of such claim as originally
				determined under subsection (b)(11) (plus costs of sale and improvements), but
				not to exceed the unpaid amount of the allowed secured claim determined as if
				such claim had not been reduced under such subsection;
								(3)if such residence is sold in the 3d year
				occurring after the effective date of the plan, 50 percent of the amount of the
				difference between the sales price and the amount of such claim as originally
				determined under subsection (b)(11) (plus costs of sale and improvements), but
				not to exceed the unpaid amount of the allowed secured claim determined as if
				such claim had not been reduced under such subsection;
								(4)if such residence is sold in the 4th year
				occurring after the effective date of the plan, 30 percent of the amount of the
				difference between the sales price and the amount of such claim as originally
				determined under subsection (b)(11) (plus costs of sale and improvements), but
				not to exceed the unpaid amount of the allowed secured claim determined as if
				such claim had not been reduced under such subsection; and
								(5)if such residence is sold in the 5th year
				occurring after the effective date of the plan, 10 percent of the amount of the
				difference between the sales price and the amount of such claim as originally
				determined under subsection (b)(11) (plus costs of sale and improvements), but
				not to exceed the unpaid amount of the allowed secured claim determined as if
				such claim had not been reduced under such subsection.
								(h)With respect to a
				claim of the kind described in subsection (b)(11), the plan may not contain a
				modification under the authority of subsection (b)(11)—
								(1)in a case
				commenced under this chapter after the expiration of the 30-day period
				beginning on the effective date of this subsection, unless—
									(A)the debtor
				certifies that the debtor—
										(i)not less than 30
				days before the commencement of the case, contacted the holder of such claim
				(or the entity collecting payments on behalf of such holder) regarding
				modification of the loan that is the subject of such claim;
										(ii)provided the holder of the claim (or the
				entity collecting payments on behalf of such holder) a written statement of the
				debtor’s current income, expenses, and debt substantially conforming with the
				schedules required under section 521(a) or such other form as is promulgated by
				the Judicial Conference of the United States for such purpose; and
										(iii)considered any qualified loan modification
				offered to the debtor by the holder of the claim (or the entity collecting
				payments on behalf of such holder); or
										(B)a foreclosure sale
				is scheduled to occur on a date in the 30-day period beginning on the date of
				case is commenced;
									(2)in any other case
				pending under this chapter, unless the debtor certifies that the debtor
				attempted to contact the holder of such claim (or the entity collecting
				payments on behalf of such holder) regarding modification of the loan that is
				the subject of such claim, before—
									(A)filing a plan
				under section 1321 that contains a modification under the authority of
				subsection (b)(11); or
									(B)modifying a plan
				under section 1323 or 1329 to contain a modification under the authority of
				subsection (b)(11).
									(i)In determining the holder’s allowed secured
				claim under section 506(a)(1) for purposes of subsection (b)(11)(A), the value
				of the debtor’s principal residence shall be the fair market value of such
				residence on the date such value is determined and, if the issue of value is
				contested, the court shall determine such value in accordance with the
				appraisal rules used by the Federal Housing
				Administration.
							.
					104.Combating excessive
			 feesSection 1322(c) of title
			 11, United States Code, is amended—
					(1)in paragraph (1) by striking
			 and at the end,
					(2)in paragraph (2)
			 by striking the period at the end and inserting a semicolon, and
					(3)by adding at the
			 end the following:
						
							(3)the debtor, the debtor’s property, and
				property of the estate are not liable for a fee, cost, or charge that is
				incurred while the case is pending and arises from a debt that is secured by
				the debtor’s principal residence except to the extent that—
								(A)the holder of the
				claim for such debt files with the court and serves on the trustee, the debtor,
				and the debtor’s attorney (annually or, in order to permit filing consistent
				with clause (ii), at such more frequent periodicity as the court determines
				necessary) notice of such fee, cost, or charge before the earlier of—
									(i)1
				year after such fee, cost, or charge is incurred; or
									(ii)60 days before
				the closing of the case; and
									(B)such fee, cost, or
				charge—
									(i)is
				lawful under applicable nonbankruptcy law, reasonable, and provided for in the
				applicable security agreement; and
									(ii)is secured by
				property the value of which is greater than the amount of such claim, including
				such fee, cost, or charge;
									(4)the failure of a party to give notice
				described in paragraph (3) shall be deemed a waiver of any claim for fees,
				costs, or charges described in paragraph (3) for all purposes, and any attempt
				to collect such fees, costs, or charges shall constitute a violation of section
				524(a)(2) or, if the violation occurs before the date of discharge, of section
				362(a); and
							(5)a plan may provide
				for the waiver of any prepayment penalty on a claim secured by the debtor’s
				principal
				residence.
							.
					105.Confirmation of
			 plan
					(a)Section 1325(a) of title 11, United States
			 Code, is amended—
						(1)in the matter
			 preceding paragraph (1) strike subsection (b) and insert
			 subsections (b) and (d).
						(2)in paragraph
			 (5)—
							(A)by inserting except as otherwise
			 provided in section 1322(b)(11), after (5), and
							(B)in subparagraph
			 (B)(iii)(I) by inserting (including payments of a claim modified under
			 section 1322(b)(11)) after payments the 1st place it
			 appears,
							(3)in paragraph (8)
			 by striking and at the end,
						(4)in paragraph (9)
			 by striking the period at the end and inserting a semicolon, and
						(5)by inserting after
			 paragraph (9) the following:
							
								(10)notwithstanding subclause (I) of paragraph
				(5)(B)(i), whenever the plan modifies a claim in accordance with section
				1322(b)(11), the holder of a claim whose rights are modified pursuant to
				section 1322(b)(11) shall retain the lien until the later of—
									(A)the payment of
				such holder’s allowed secured claim; or
									(B)completion of all
				payments under the plan (or, if applicable, receipt of a discharge under
				section 1328(b)); and
									(11)whenever the plan modifies a claim in
				accordance with section 1322(b)(11), the court finds that such modification is
				in good faith (Lack of good faith exists if the debtor has no need for relief
				under this paragraph because the debtor can pay all of his or her debts and any
				future payment increases on such debts without difficulty for the foreseeable
				future, including the positive amortization of mortgage debt. In determining
				whether a reduction of the principal amount of the loan resulting from a
				modification made under the authority of section 1322(b)(11) is made in good
				faith, the court shall consider whether the holder of such claim (or the entity
				collecting payments on behalf of such holder) has offered to the debtor a
				qualified loan modification that would enable the debtor to pay such debts and
				such loan without reducing such principal amount.) and does not find that the
				debtor has been convicted of obtaining by actual fraud the extension, renewal,
				or refinancing of credit that gives rise to a modified
				claim.
								.
						(b)Section 1325 of
			 title 11, United States Code, is amended by adding at the end the following
			 (and make such technical and conforming changes as may be appropriate):
						
							(d)Notwithstanding section 1322(b)(11)(C)(ii),
				the court, on request of the debtor or the holder of a claim secured by a
				senior security interest in the debtor’s principal residence, may confirm a
				plan proposing a reduction in the interest rate on the loan secured by such
				security interest and that does not reduce the principal, provided the total
				monthly mortgage payment is reduced to a percentage of the debtor's income in
				accordance with the guidelines of the Obama Administration’s Homeowner
				Affordability and Stability Plan as implemented March 4, 2009, if, taking into
				account the debtor's financial situation, after allowance of expenses that
				would be permitted for a debtor under this chapter subject to paragraph (3) of
				subsection (b), regardless of whether the debtor is otherwise subject to such
				paragraph, and taking into account additional debts and fees that are to be
				paid in this chapter and thereafter, the debtor would be able to prevent
				foreclosure and pay a fully amortizing 30-year loan at such reduced interest
				rate without such reduction in
				principal.
							.
					106.DischargeSection 1328(a) of title 11, United States
			 Code, is amended—
					(1)by inserting
			 (other than payments to holders of claims whose rights are modified
			 under section 1322(b)(11)) after paid, and
					(2)in paragraph (1)
			 by inserting or, to the extent of the unpaid portion of an allowed
			 secured claim, provided for in section 1322(b)(11) after
			 1322(b)(5).
					107.Standing
			 trustee fees
					(a)Amendment to
			 title 28Section
			 586(e)(1)(B)(i) of title 28, United States Code, is amended—
						(1)by inserting
			 (I) except as provided in subparagraph (II) after
			 (i),
						(2)by striking
			 or at the end and inserting and, and
						(3)by adding at the
			 end the following:
							
								(II)4
				percent with respect to payments received under section 1322(b)(11) of title 11
				by the individual as a result of the operation of section 1322(b)(11)(D) of
				title 11, unless the bankruptcy court waives all fees with respect to such
				payments based on a determination that such individual has income less than 150
				percent of the income official poverty line (as defined by the Office of
				Management and Budget, and revised annually in accordance with section 673(2)
				of the Omnibus Budget Reconciliation Act of 1981) applicable to a family of the
				size involved and payment of such fees would render the debtor’s plan
				infeasible.
								.
						(b)Conforming
			 provisionThe amendments made
			 by this section shall apply to any trustee to whom the provisions of section
			 302(d)(3) of the Bankruptcy Judges, United States Trustees, and Family Farmer
			 Bankruptcy Act of 1986 (Public Law 99–554; 100 Stat. 3121) apply.
					108.Effective date;
			 application of amendments
					(a)Effective
			 dateExcept as provided in subsection (b), this subtitle and the
			 amendments made by this subtitle shall take effect on the date of the enactment
			 of this Act.
					(b)Application of
			 amendments
						(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this subtitle shall apply with respect to cases commenced under title 11 of
			 the United States Code before, on, or after the date of the enactment of this
			 Act.
						(2)LimitationParagraph
			 (1) shall not apply with respect to cases closed under title 11 of the United
			 States Code as of the date of the enactment of this Act that are neither
			 pending on appeal in, nor appealable to, any court of the United States.
						109.GAO
			 studyThe Comptroller General
			 shall carry out a study, and submit to the Committee on the Judiciary of the
			 House of Representatives and the Committee on the Judiciary of the Senate, not
			 later than 2 years after the date of the enactment of this Act a report
			 containing—
					(1)the results of
			 such study of—
						(A)the number of
			 debtors who filed, during the 1-year period beginning on the date of the
			 enactment of this Act, cases under chapter 13 of title 11 of the United States
			 Code for the purpose of restructuring their principal residence
			 mortgages,
						(B)the number of
			 mortgages restructured under the amendments made by this subtitle that
			 subsequently resulted in default and foreclosure,
						(C)a comparison
			 between the effectiveness of mortgages restructured under programs outside of
			 bankruptcy, such as Hope Now and Help for Homeowners, and mortgages
			 restructured under the amendments made by this subtitle,
						(D)the number of
			 cases presented to the bankruptcy courts where mortgages were restructured
			 under the amendments made by this subtitle that were appealed,
						(E)the number of
			 cases presented to the bankruptcy courts where mortgages were restructured
			 under the amendments made by the subtitle that were overturned on appeal,
			 and
						(F)the number of
			 bankruptcy judges disciplined as a result of actions taken to restructure
			 mortgages under the amendments made by this subtitle, and
						(2)a
			 recommendation as to whether such amendments should be amended to include a
			 sunset clause.
					110.Report to
			 CongressNot later than 18
			 months after the date of the enactment of this Act, the Comptroller General, in
			 consultation with the Federal Housing Administration, shall submit to the
			 Congress, a report containing—
					(1)a
			 comprehensive review of the effects of the amendments made by this subtitle on
			 bankruptcy court,
					(2)a
			 survey of whether the program should limit the types of homeowners eligible for
			 the program, and
					(3)a
			 recommendation on whether such amendments should remain in effect.
					BRelated Mortgage
			 Modification Provisions
				121.Adjustments as
			 a result of modification in bankruptcy of housing loans guaranteed by the
			 Department of Veterans Affairs
					(a)In
			 generalSection 3732 of title 38, United States Code, is
			 amended—
						(1)in subsection
			 (a)—
							(A)by redesignating
			 paragraph (2) as subparagraph (A) of paragraph (2), and
							(2)by inserting after
			 subparagraph (A) the following new subparagraph:
							
								(B)In the event that
				a housing loan guaranteed under this chapter is modified under the authority
				provided under section 1322(b) of title 11, United States Code, the Secretary
				may pay the holder of the obligation the unpaid balance of the obligation due
				as of the date of the filing of the petition under title 11, United States
				Code, plus accrued interest, but only upon the assignment, transfer, and
				delivery to the Secretary (in a form and manner satisfactory to the Secretary)
				of all rights, interest, claims, evidence, and records with respect to the
				housing
				loan.
								.
						(b)Maturity of
			 housing loansParagraph (1) of section (d) of section 3703 of
			 title 38, United States Code, is amended by inserting at the time of
			 origination after loan.
					(c)ImplementationThe
			 Secretary of Veterans Affairs may implement the amendments made by this section
			 through notice, procedure notice, or administrative notice.
					122.Payment of FHA
			 mortgage insurance benefits
					(a)In
			 generalSubsection (a) of
			 section 204 of the National Housing Act (12 U.S.C. 1710(a)) is amended—
						(1)in paragraph (1),
			 by adding at the end the following new subparagraph:
							
								(E)Modification of
				mortgage in bankruptcy
									(i)AuthorityIf an order is entered under the authority
				provided under section 1322(b) of title 11, United States Code, that (a)
				determines the amount of an allowed secured claim under a mortgage in
				accordance with section 506(a)(1) of title 11, United States Code, and the
				amount of such allowed secured claim is less than the amount due under the
				mortgage as of the date of the filing of the petition under title 11, United
				States Code, or (b) reduces the interest to be paid under a mortgage in
				accordance with section 1325 of such title, the Secretary may pay insurance
				benefits for the mortgage as follows:
										(I)Full payment and
				assignmentThe Secretary may
				pay the insurance benefits for the mortgage, but only upon the assignment,
				transfer, and delivery to the Secretary of all rights, interest, claims,
				evidence, and records with respect to the mortgage specified in clauses (i)
				through (iv) of paragraph (1)(A). The insurance benefits shall be paid in the
				amount equal to the original principal obligation of the mortgage (with such
				additions and deductions as the Secretary determines are appropriate) which was
				unpaid upon the date of the filing of by the mortgagor of the petition under
				title 11 of the United States Code. Nothing in this Act may be construed to
				prevent the Secretary from providing insurance under this title for a mortgage
				that has previously been assigned to the Secretary under this subclause. The
				decision of whether to utilize the authority under this subclause for payment
				and assignment shall be at the election of the mortgagee, subject to such terms
				and conditions as the Secretary may establish.
										(II)Assignment of
				unsecured claimThe Secretary
				may make a partial payment of the insurance benefits for any unsecured claim
				under the mortgage, but only upon the assignment to the Secretary of any
				unsecured claim of the mortgagee against the mortgagor or others arising out of
				such order. Such assignment shall be deemed valid irrespective of whether such
				claim has been or will be discharged under title 11 of the United States Code.
				The insurance benefits shall be paid in the amount specified in subclause (I)
				of this clause, as such amount is reduced by the amount of the allowed secured
				claim. Such allowed secured claim shall continue to be insured under section
				203.
										(III)Interest
				paymentsThe Secretary may
				make periodic payments, or a one-time payment, of insurance benefits for
				interest payments that are reduced pursuant to such order, as determined by the
				Secretary, but only upon assignment to the Secretary of all rights and interest
				related to such payments.
										(ii)Delivery of
				evidence of entry of orderNotwithstanding any other provision of this
				paragraph, no insurance benefits may be paid pursuant to this subparagraph for
				a mortgage before delivery to the Secretary of evidence of the entry of the
				order issued pursuant to title 11, United States Code, in a form satisfactory
				to the
				Secretary.
									;
						(2)in paragraph (5), in the matter preceding
			 subparagraph (A), by inserting after section 520, and the
			 following: , except as provided in paragraph (1)(E),; and
						(3)by adding at the
			 end the following new paragraph:
							
								(10)Loan
				modification program
									(A)AuthorityThe Secretary may carry out a program
				solely to encourage loan modifications for eligible delinquent mortgages
				through the payment of insurance benefits and assignment of the mortgage to the
				Secretary and the subsequent modification of the terms of the mortgage
				according to a loan modification approved by the mortgagee.
									(B)Payment of
				benefits and assignmentUnder the program under this paragraph,
				the Secretary may pay insurance benefits for a mortgage, in the amount
				determined in accordance with paragraph (5)(A), without reduction for any
				amounts modified, but only upon the assignment, transfer, and delivery to the
				Secretary of all rights, interest, claims, evidence, and records with respect
				to the mortgage specified in clauses (i) through (iv) of paragraph
				(1)(A).
									(C)DispositionAfter
				modification of a mortgage pursuant to this paragraph, the Secretary may
				provide insurance under this title for the mortgage. The Secretary may
				subsequently—
										(i)re-assign the
				mortgage to the mortgagee under terms and conditions as are agreed to by the
				mortgagee and the Secretary;
										(ii)act as a
				Government National Mortgage Association issuer, or contract with an entity for
				such purpose, in order to pool the mortgage into a Government National Mortgage
				Association security; or
										(iii)re-sell the mortgage in accordance with any
				program that has been established for purchase by the Federal Government of
				mortgages insured under this title, and the Secretary may coordinate standards
				for interest rate reductions available for loan modification with interest
				rates established for such purchase.
										(D)Loan
				servicingIn carrying out the
				program under this section, the Secretary may require the existing servicer of
				a mortgage assigned to the Secretary under the program to continue servicing
				the mortgage as an agent of the Secretary during the period that the Secretary
				acquires and holds the mortgage for the purpose of modifying the terms of the
				mortgage. If the mortgage is resold pursuant to subparagraph (C)(iii), the
				Secretary may provide for the existing servicer to continue to service the
				mortgage or may engage another entity to service the
				mortgage.
									.
						(b)Amendment to
			 partial claim authorityParagraph (1) of section 230(b) of the
			 National Housing Act (12 U.S.C. 1715u(b)(1)) is amended by striking 12
			 of the monthly mortgage payments and inserting 30 percent of the
			 unpaid principal balance of the mortgage.
					(c)ImplementationThe Secretary of Housing and Urban
			 Development may implement the amendments made by this section through notice or
			 mortgagee letter.
					123.Adjustments as
			 result of modification of rural single family housing loans in
			 bankruptcy
					(a)Guaranteed rural
			 housing loansSubsection (h)
			 of section 502 of the Housing Act of 1949 (42 U.S.C. 1472(h)) is
			 amended—
						(1)in paragraph
			 (7)—
							(A)in subparagraph
			 (A), by inserting before the period at the end the following: , unless
			 the maturity date of the loan is modified in a bankruptcy proceeding or at the
			 discretion of the Secretary; and
							(B)in subparagraph
			 (B), by inserting before the semicolon the following: , unless such rate
			 is modified in a bankruptcy proceeding;
							(2)by redesignating
			 paragraphs (13) and (14) as paragraphs (14) and (15), respectively; and
						(3)by inserting after paragraph (12) the
			 following new paragraph:
							
								(13)Payment of
				guaranteeIn addition to all
				other authorities to pay a guarantee claim, the Secretary may also pay the
				guaranteed portion of any losses incurred by the holder of a note or the
				servicer resulting from a modification of a note by a bankruptcy
				proceeding.
								.
						(b)Insured rural
			 housing loansSubsection (j)
			 of section 517 of the Housing Act of 1949 (42 U.S.C. 1487(j)) is
			 amended—
						(1)by redesignating
			 paragraphs (2) through (7) as paragraphs (3) through (8), respectively;
			 and
						(2)by inserting after
			 paragraph (1) the following new paragraph:
							
								(2)to pay for losses incurred by holders or
				servicers in the event of a modification pursuant to a bankruptcy
				proceeding;
								.
						(c)ImplementationThe
			 Secretary of Agriculture may implement the amendments made by this section
			 through notice, procedure notice, or administrative notice.
					124.Unenforceability
			 of certain provision as being contrary to public policyNo provision in any investment contract
			 between a servicer and a securitization vehicle or investor in effect as of the
			 date of enactment of this Act that requires excess bankruptcy losses that
			 exceed a certain dollar amount on residential mortgages to be borne by classes
			 of certificates on a pro rata basis that refers to types of bankruptcy losses
			 that could not have been incurred under the law in effect at the time such
			 contract was entered into shall be enforceable, as such provision shall be
			 contrary to public policy. Notwithstanding this section, such reference to
			 types of bankruptcy losses that could have been incurred under the law in
			 effect at the time such contract was entered into shall be enforceable.
				125.Mortgage
			 modification data collecting and reporting
					(a)Reporting
			 requirementsNot later than 120 days after the date of the
			 enactment of this Act, and quarterly thereafter, the Comptroller of the
			 Currency, in coordination with the Director of the Office of Thrift
			 Supervision, shall submit a report to the Committee on Banking, Housing, and
			 Urban Affairs of the Senate, the Committee on Financial Services of the House
			 of Representatives, and the Joint Economic Committee on the volume of mortgage
			 modifications reported to the Office of the Comptroller of the Currency and the
			 Office of Thrift Supervision, under the mortgage metrics program of each such
			 Office, during the previous quarter, including the following:
						(1)A
			 copy of the data collection instrument currently used by the Office of the
			 Comptroller of the Currency and the Office of Thrift Supervision to collect
			 data on loan modifications.
						(2)The total number
			 of mortgage modifications resulting in each of the following:
							(A)Additions of
			 delinquent payments and fees to loan balances.
							(B)Interest rate
			 reductions and freezes.
							(C)Term
			 extensions.
							(D)Reductions of
			 principal.
							(E)Deferrals of
			 principal.
							(F)Combinations of
			 modifications described in subparagraph (A), (B), (C), (D), or (E).
							(3)The total number
			 of mortgage modifications in which the total monthly principal and interest
			 payment resulted in the following:
							(A)An
			 increase.
							(B)Remained the
			 same.
							(C)Decreased less
			 than 10 percent.
							(D)Decreased between
			 10 percent and 20 percent.
							(E)Decreased 20
			 percent or more.
							(4)The total number
			 of loans that have been modified and then entered into default, where the loan
			 modification resulted in—
							(A)higher monthly
			 payments by the homeowner;
							(B)equivalent monthly
			 payments by the homeowner;
							(C)lower monthly
			 payments by the homeowner of up to 10 percent;
							(D)lower monthly
			 payments by the homeowner of between 10 percent to 20 percent; or
							(E)lower monthly
			 payments by the homeowner of more than 20 percent.
							(b)Data
			 collection
						(1)Required
							(A)In
			 generalNot later than 60
			 days after the date of the enactment of this Act, the Comptroller of the
			 Currency and the Director of the Office of Thrift Supervision, shall issue
			 mortgage modification data collection and reporting requirements to
			 institutions covered under the reporting requirement of the mortgage metrics
			 program of the Comptroller or the Director.
							(B)Inclusiveness of
			 collectionsThe requirements under subparagraph (A) shall provide
			 for the collection of all mortgage modification data needed by the Comptroller
			 of the Currency and the Director of the Office of Thrift Supervision to fulfill
			 the reporting requirements under subsection (a).
							(2)ReportThe
			 Comptroller of the Currency shall report all requirements established under
			 paragraph (1) to each committee receiving the report required under subsection
			 (a).
						IIForeclosure
			 Mitigation and Credit Availability
			201.Servicer safe harbor
			 for mortgage loan modifications
				(a)Safe
			 Harbor
					(1)Loan
			 modifications and workout plansNotwithstanding any other provision of law,
			 and notwithstanding any investment contract between a servicer and a
			 securitization vehicle or investor, a servicer that acts consistent with the
			 duty set forth in section 129A(a) of Truth in Lending Act (15 U.S.C. 1639a)
			 shall not be liable for entering into a loan modification, workout, or other
			 loss mitigation plan, including, but not limited to, disposition, including any
			 modification or refinancing undertaken pursuant to standard loan modification,
			 sale, or disposition guidelines issued by the Secretary of the Treasury or his
			 designee under the Emergency Economic Stabilization Act of 2008, with respect
			 to any such mortgage that meets all of the criteria set forth in paragraph
			 (2)(B) to—
						(A)any person, based
			 on that person’s ownership of a residential mortgage loan or any interest in a
			 pool of residential mortgage loans or in securities that distribute payments
			 out of the principal, interest and other payments in loans on the pool;
						(B)any person who is
			 obligated pursuant to a derivatives instrument to make payments determined in
			 reference to any loan or any interest referred to in subparagraph (A);
			 or
						(C)any person that
			 insures any loan or any interest referred to in subparagraph (A) under any law
			 or regulation of the United States or any law or regulation of any State or
			 political subdivision of any State.
						(2)Ability to
			 modify mortgages
						(A)AbilityNotwithstanding
			 any other provision of law, and notwithstanding any investment contract between
			 a servicer and a securitization vehicle or investor, a servicer—
							(i)shall not be
			 limited in the ability to modify mortgages, the number of mortgages that can be
			 modified, the frequency of loan modifications, or the range of permissible
			 modifications; and
							(ii)shall not be
			 obligated to repurchase loans from or otherwise make payments to the
			 securitization vehicle on account of a modification, workout, or other loss
			 mitigation plan for a residential mortgage or a class of residential mortgages
			 that constitute a part or all of the mortgages in the securitization
			 vehicle,
							if any mortgage so modified meets
			 all of the criteria set forth in subparagraph (B).(B)CriteriaThe
			 criteria under this subparagraph with respect to a mortgage are as
			 follows:
							(i)Default on the
			 payment of such mortgage has occurred or is reasonably foreseeable.
							(ii)The property
			 securing such mortgage is occupied by the mortgagor of such mortgage.
							(iii)The servicer
			 reasonably and in good faith believes that the anticipated recovery on the
			 principal outstanding obligation of the mortgage under the particular
			 modification or workout plan or other loss mitigation action will exceed, on a
			 net present value basis, the anticipated recovery on the principal outstanding
			 obligation of the mortgage to be realized through foreclosure.
							(3)ApplicabilityThis
			 subsection shall apply only with respect to modifications, workouts, and other
			 loss mitigation plans initiated before January 1, 2012.
					(b)ReportingEach
			 servicer that engages in loan modifications or workout plans subject to the
			 safe harbor in subsection (a) shall report to the Secretary on a regular basis
			 regarding the extent, scope and results of the servicer’s modification
			 activities. The Secretary shall prescribe regulations specifying the form,
			 content, and timing of such reports.
				(c)DefinitionsFor purposes of this section, the following
			 definitions shall apply:
					(1)SecretaryThe
			 term Secretary means the Secretary of the Treasury.
					(2)Securitization
			 vehicleThe term
			 securitization vehicle means a trust, corporation, partnership,
			 limited liability entity, special purpose entity, or other structure
			 that—
						(A)is the issuer, or
			 is created by the issuer, of mortgage pass-through certificates, participation
			 certificates, mortgage-backed securities, or other similar securities backed by
			 a pool of assets that includes residential mortgage loans; and
						(B)holds such
			 mortgages.
						202.Changes to HOPE for
			 Homeowners Program
				(a)Program
			 changesSection 257 of the
			 National Housing Act (12 U.S.C. 1715z–23) is amended—
					(1)in subsection
			 (c)—
						(A)in the heading for
			 paragraph (1), by striking the board and inserting
			 secretary;
						(B)in paragraph (1),
			 by striking Board inserting Secretary, after consultation
			 with the Board,; and
						(C)by adding after
			 paragraph (2) the following:
							
								(3)Duties of
				boardThe Board shall advise
				the Secretary regarding the establishment and implementation of the HOPE for
				Homeowners
				Program.
								.
						(2)by striking
			 Board each place such term appears in subsections (e), (h)(1),
			 (h)(3), (j), (l), (n), (s)(3), and (v) and inserting
			 Secretary;
					(3)in subsection
			 (e)—
						(A)by striking paragraph (1) and inserting the
			 following:
							
								(1)Borrower
				certification
									(A)No intentional
				default or false informationThe mortgagor shall provide a certification
				to the Secretary that the mortgagor has not intentionally defaulted on the
				existing mortgage or mortgages and has not knowingly, or willfully and with
				actual knowledge, furnished material information known to be false for the
				purpose of obtaining the eligible mortgage to be insured and has not been
				convicted under Federal or State law for fraud during the 10-year period ending
				upon the insurance of the mortgage under this section.
									(B)Liability for
				repaymentThe mortgagor shall agree in writing that the mortgagor
				shall be liable to repay to the Secretary any direct financial benefit achieved
				from the reduction of indebtedness on the existing mortgage or mortgages on the
				residence refinanced under this section derived from misrepresentations made by
				the mortgagor in the certifications and documentation required under this
				paragraph, subject to the discretion of the
				Secretary.
									;
						(B)in paragraph (4)(A), by striking ;
			 subject to standards established by the Board under subparagraph
			 (B),;
						(C)in paragraph (7), by striking and
			 provided that and all that follows through new second
			 lien and inserting and except that the Secretary may, under such
			 terms and conditions as the Secretary may establish, permit the establishment
			 of a second lien on a property under an eligible mortgage to be insured, for
			 the purpose of facilitating payment of closing or refinancing costs by a State
			 or locality using funds provided under the HOME Investment Partnerships program
			 under title II of the Cranston-Gonzalez National Affordable Housing Act (42
			 U.S.C. 12721 et seq.) or the community development block grants program under
			 title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et
			 seq.) or by a State or local housing finance agency;
						(D)in paragraph
			 (9)—
							(i)by
			 striking by procuring (A) an income tax return transcript of the income
			 tax return of the mortgagor, or (B) and inserting in accordance
			 with procedures and standards that the Secretary shall establish, which may
			 include requiring the mortgagee to procure; and
							(ii)by
			 striking and by any other method, in accordance with procedures and
			 standards that the Board shall establish;
							(E)by striking
			 subparagraph (10);
						(F)in paragraph (11),
			 by inserting before the period at the end the following: , except that
			 the Secretary may provide exceptions to such latter requirement (relating to
			 present ownership interest) for any mortgagor who has inherited a property or
			 for any mortgagor who has relocated to a new jurisdiction, and is in the
			 process of trying to sell such property or has been unable to sell such
			 property due to adverse market conditions;
						(G)by redesignating
			 paragraph (11) as paragraph (10); and
						(H)by adding at the end:
							
								(11)Ban on
				millionairesThe mortgagor
				shall not have a net worth, as of the date the mortgagor first applies for a
				mortgage to be insured under the Program under this section, that exceeds
				$1,000,000.
								;
						(4)in subsection
			 (h)(2)—
						(A)by striking
			 The Board shall prohibit the Secretary from paying and inserting
			 The Secretary shall not pay; and
						(B)by inserting after
			 the period at the end the following: In implementing this provision with
			 respect to a failure by a mortgagor to make a first payment, the Secretary
			 shall establish policies and timing of endorsements as consistent as is
			 possible with endorsement policies established with respect to mortgages
			 insured under section 203(b);
						(5)in subsection
			 (i)—
						(A)by inserting
			 , after weighing maximization of participation with consideration of
			 collection of premiums, after Secretary shall;
						(B)in paragraph (1),
			 by striking equal to 3 percent and inserting not more
			 than 2 percent; and
						(C)in paragraph (2),
			 by striking equal to 1.5 percent and inserting not more
			 than 1 percent;
						(6)in subsection
			 (k)—
						(A)by striking the
			 subsection heading and inserting Exit Fee;
						(B)in paragraph (1),
			 in the matter preceding subparagraph (A), by striking such sale or
			 refinancing and inserting the mortgage being insured under this
			 section; and
						(C)in paragraph (2),
			 by striking and the mortgagor and all that follows through the
			 end and inserting may, upon any sale or disposition of the property to
			 which the mortgage relates, be entitled to up to 50 percent of appreciation, up
			 to the appraised value of the home at the time when the mortgage being
			 refinanced under this section was originally made. The Secretary may share any
			 amounts received under this paragraph with the holder of the eligible mortgage
			 refinanced under this section.;
						(7)in the heading for
			 subsection (n), by striking the Board and inserting
			 secretary;
					(8)in subsection (p),
			 by striking Under the direction of the Board, the and inserting
			 The;
					(9)in subsection
			 (s)—
						(A)in the first
			 sentence of paragraph (2), by striking Board of Directors of and
			 inserting Advisory Board for; and
						(B)in paragraph
			 (3)(A)(ii), by striking subsection (e)(1)(B) and such other and
			 inserting such;
						(10)in subsection
			 (v), by inserting after the period at the end the following: The
			 Secretary shall conform documents, forms, and procedures for mortgages insured
			 under this section to those in place for mortgages insured under section 203(b)
			 to the maximum extent possible consistent with the requirements of this
			 section.; and
					(11)by adding at the
			 end the following new subsections:
						
							(x)Payment to
				existing loan servicerThe Secretary may establish a payment to
				the servicer of the existing senior mortgage for every loan insured under the
				HOPE for Homeowners Program in an amount, for each such loan, that does not
				exceed $1,000.
							(y)AuctionsThe
				Secretary, with the concurrence of the Board, shall, if feasible, establish a
				structure and organize procedures for an auction to refinance eligible
				mortgages on a wholesale or bulk
				basis.
							.
					(b)Reducing TARP
			 funds To offset costs of program changesParagraph (3) of section
			 115(a) of the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5225) is
			 amended by inserting , as such amount is reduced by
			 $2,316,000,000, after $700,000,000,000.
				203.Requirements
			 for FHA-approved mortgagees
				(a)Mortgagee review
			 boardParagraph (2) of
			 section 202(c) of the National Housing Act (12 U.S.C. 1708(c)) is
			 amended—
					(1)in subparagraph (E), by inserting
			 and after the semicolon;
					(2)in subparagraph
			 (F), by striking ; and and inserting a period; and
					(3)by striking
			 subparagraph (G).
					(b)Limitations on
			 participation and mortgagee approval and use of nameSection 202 of the National Housing Act (12
			 U.S.C. 1708) is amended—
					(1)by redesignating
			 subsections (d), (e), and (f) as subsections (e), (f), and (g),
			 respectively;
					(2)by inserting after
			 subsection (c) the following new subsection:
						
							(d)Limitations on
				participation in origination and mortgagee approval
								(1)RequirementAny person or entity that is not approved
				by the Secretary to serve as a mortgagee, as such term is defined in subsection
				(c)(7), shall not participate in the origination of an FHA-insured loan except
				as authorized by the Secretary.
								(2)Eligibility for
				approvalIn order to be
				eligible for approval by the Secretary, an applicant mortgagee shall not be,
				and shall not have any officer, partner, director, principal, manager,
				supervisor, loan processor, loan underwriter, or loan originator of the
				applicant mortgagee who is—
									(A)currently
				suspended, debarred, under a limited denial of participation (LDP), or
				otherwise restricted under part 24 or 25 of title 24 of the Code of Federal
				Regulations, or any successor regulations to such parts, or under similar
				provisions of any other Federal agency;
									(B)under indictment
				for, or has been convicted of, an offense that reflects adversely upon the
				applicant’s integrity, competence or fitness to meet the responsibilities of an
				approved mortgagee;
									(C)subject to
				unresolved findings contained in a Department of Housing and Urban Development
				or other governmental audit, investigation, or review;
									(D)engaged in
				business practices that do not conform to generally accepted practices of
				prudent mortgagees or that demonstrate irresponsibility;
									(E)convicted of, or
				who has pled guilty or nolo contendre to, a felony related to participation in
				the real estate or mortgage loan industry—
										(i)during the 7-year
				period preceding the date of the application for licensing and registration;
				or
										(ii)at any time
				preceding such date of application, if such felony involved an act of fraud,
				dishonesty, or a breach of trust, or money laundering;
										(F)in violation of
				provisions of the S.A.F.E. Mortgage Licensing Act of 2008 (12 U.S.C. 5101 et
				seq.) or any applicable provision of State law; or
									(G)in violation of
				any other requirement as established by the Secretary.
									(3)Rulemaking and
				implementationThe Secretary shall conduct a rulemaking to carry
				out this subsection. The Secretary shall implement this subsection not later
				than the expiration of the 60-day period beginning upon the date of the
				enactment of this subsection by notice, mortgagee letter, or interim final
				regulations, which shall take effect upon
				issuance.
								;
				and
					(3)by adding at the
			 end the following new subsection:
						
							(h)Use of
				nameThe Secretary shall, by
				regulation, require each mortgagee approved by the Secretary for participation
				in the FHA mortgage insurance programs of the Secretary—
								(1)to use the
				business name of the mortgagee that is registered with the Secretary in
				connection with such approval in all advertisements and promotional materials,
				as such terms are defined by the Secretary, relating to the business of such
				mortgagee in such mortgage insurance programs; and
								(2)to maintain copies
				of all such advertisements and promotional materials, in such form and for such
				period as the Secretary
				requires.
								.
					(c)Change of
			 statusThe National Housing Act is amended by striking section
			 532 (12 U.S.C. 1735f–10) and inserting the following new section:
					
						532.Change of
				mortgagee status
							(a)NotificationUpon the occurrence of any action described
				in subsection (b), an approved mortgagee shall immediately submit to the
				Secretary, in writing, notification of such occurrence.
							(b)ActionsThe actions described in this subsection
				are as follows:
								(1)The debarment,
				suspension of a Limited Denial of Participation (LDP), or application of other
				sanctions, fines, or penalties applied to the mortgagee or to any officer,
				partner, director, principal, manager, supervisor, loan processor, loan
				underwriter, or loan originator of the mortgagee pursuant to applicable
				provisions of State or Federal law.
								(2)The revocation of
				a State-issued mortgage loan originator license issued pursuant to the S.A.F.E.
				Mortgage Licensing Act of 2008 (12 U.S.C. 5101 et seq.) or any other similar
				declaration of ineligibility pursuant to State
				law.
								.
				(d)Civil money
			 penaltiesSection 536 of the
			 National Housing Act (12 U.S.C. 1735f–14) is amended—
					(1)in subsection
			 (b)—
						(A)in paragraph
			 (1)—
							(i)in
			 the matter preceding subparagraph (A), by inserting or any of its
			 owners, officers, or directors after mortgagee or
			 lender;
							(ii)in
			 subparagraph (H), by striking title I and all that follows
			 through Act of 1989) and inserting “title I or II”; and
							(iii)by
			 inserting after subparagraph (J) the following:
								
									(K)Violation of section 202(d) of this Act (12
				U.S.C. 1708(d)).
									;
				and
							(B)in paragraph (2)—
							(i)in
			 subparagraph (B), by striking or at the end;
							(ii)in
			 subparagraph (C), by striking the period at the end and inserting ;
			 or; and
							(iii)by
			 adding at the end the following new subparagraph:
								
									(D)causing or participating in any of the
				violations set forth in paragraph (1) of this
				subsection.
									;
				and
							(2)in subsection (g), by striking The
			 term and all that follows through the end of the sentence and inserting
			 For purposes of this section, a person acts knowingly when a person has
			 actual knowledge of acts or should have known of the acts..
					(e)Expanded review
			 of FHA mortgagee applicants and newly approved mortgageesNot
			 later than the expiration of the 3-month period beginning upon the date of the
			 enactment of this Act, the Secretary of Housing and Urban Development
			 shall—
					(1)expand the
			 existing process for reviewing new applicants for approval for participation in
			 the mortgage insurance programs of the Secretary for mortgages on 1- to
			 4-family residences for the purpose of identifying applicants who represent a
			 high risk to the Mutual Mortgage Insurance Fund; and
					(2)implement procedures that, for mortgagees
			 approved during the 12-month period ending upon such date of enactment—
						(A)expand the number
			 of mortgages originated by such mortgagees that are reviewed for compliance
			 with applicable laws, regulations, and policies; and
						(B)include a process
			 for random reviews of such mortgagees and a process for reviews that is based
			 on volume of mortgages originated by such mortgagees.
						204.Enhancement of
			 liquidity and stability of insured depository institutions to ensure
			 availability of credit and reduction of foreclosures
				(a)Permanent
			 increase in deposit insurance
					(1)Amendments to
			 Federal Deposit Insurance ActEffective upon the date of the
			 enactment of this Act, section 11(a) of the Federal Deposit Insurance Act (12
			 U.S.C. 1821(a)) is amended—
						(A)in paragraph
			 (1)(E), by striking $100,000 and inserting
			 $250,000;
						(B)in paragraph
			 (1)(F)(i), by striking 2010 and inserting
			 2015;
						(C)in subclause (I)
			 of paragraph (1)(F)(i), by striking $100,000 and inserting
			 $250,000;
						(D)in subclause (II)
			 of paragraph (1)(F)(i), by striking the calendar year preceding the date
			 this subparagraph takes effect under the Federal Deposit Insurance Reform Act
			 of 2005 and inserting calendar year 2008; and
						(E)in paragraph
			 (3)(A), by striking , except that $250,000 shall be substituted for
			 $100,000 wherever such term appears in such paragraph.
						(2)Amendment to
			 Federal Credit Union ActSection 207(k) of the Federal Credit
			 Union Act (12 U.S.C. 1787(k)) is amended—
						(A)in paragraph
			 (3)—
							(i)by
			 striking the opening quotation mark before $250,000;
							(ii)by
			 striking , except that $250,000 shall be substituted for $100,000
			 wherever such term appears in such section; and
							(iii)by
			 striking the closing quotation mark after the closing parenthesis; and
							(B)in paragraph (5),
			 by striking $100,000 and inserting
			 $250,000.
						(3)Repeal of EESA
			 provisionSection 136 of the Emergency Economic Stabilization Act
			 (12 U.S.C. 5241) is hereby repealed.
					(b)Extension of
			 restoration plan periodSection 7(b)(3)(E)(ii) of the Federal
			 Deposit Insurance Act (12 U.S.C. 1817(b)(3)(E)(ii)) is amended by striking
			 5-year period and inserting 8-year period.
				(c)FDIC and NCUA
			 borrowing authority
					(1)FDICSection 14(a) of the Federal Deposit
			 Insurance Act (12 U.S.C. 1824(a)) is amended by striking
			 $30,000,000,000 and inserting
			 $100,000,000,000.
					(2)NCUASection 203(d)(1) of the Federal Credit
			 Union Act (12 U.S.C. 1783(d)(1)) is amended by striking
			 $100,000,000 and inserting $6,000,000,000.
					(d)Expanding
			 systemic risk special assessmentsSection 13(c)(4)(G)(ii) of the
			 Federal Deposit Insurance Act (12 U.S.C. 1823(c)(4)(G)(ii)) is amended to read
			 as follows:
					
						(ii)Repayment of
				loss
							(I)In
				generalThe Corporation shall
				recover the loss to the Deposit Insurance Fund arising from any action taken or
				assistance provided with respect to an insured depository institution under
				clause (i) from 1 or more special assessments on insured depository
				institutions, depository institution holding companies (with the concurrence of
				the Secretary of the Treasury with respect to holding companies), or both, as
				the Corporation determines to be appropriate.
							(II)Treatment of
				depository institution holding companiesFor purposes of this
				clause, sections 7(c)(2) and 18(h) shall apply to depository institution
				holding companies as if they were insured depository institutions.
							(III)RegulationsThe
				Corporation shall prescribe such regulations as it deems necessary to implement
				this clause. In prescribing such regulations, defining terms, and setting the
				appropriate assessment rate or rates, the Corporation shall establish rates
				sufficient to cover the losses incurred as a result of the actions of the
				Corporation under clause (i) and shall consider: the types of entities that
				benefit from any action taken or assistance provided under this subparagraph;
				economic conditions, the effects on the industry, and such other factors as the
				Corporation deems appropriate and relevant to the action taken or the
				assistance provided. Any funds so collected that exceed actual losses shall be
				placed in the Deposit Insurance
				Fund.
							.
				(e)Establishment of
			 a national credit union share insurance fund restoration plan
			 periodSection 202(c)(2) of the Federal Credit Union Act (12
			 U.S.C. 1782(c)(2)) is amended by adding at the end the following new
			 subparagraph:
					
						(D)Fund restoration
				plans
							(i)In
				generalWhenever—
								(I)the Board projects that the equity ratio of
				the Fund will, within 6 months of such determination, fall below the minimum
				amount specified in subparagraph (C) for the designated equity ratio; or
								(II)the equity ratio of the Fund actually falls
				below the minimum amount specified in subparagraph (C) for the equity ratio
				without any determination under sub-clause (I) having been made,
								the Board
				shall establish and implement a Share Insurance Fund restoration plan within 90
				days that meets the requirements of clause (ii) and such other conditions as
				the Board determines to be appropriate.(ii)Requirements of
				restoration planA Share
				Insurance Fund restoration plan meets the requirements of this clause if the
				plan provides that the equity ratio of the Fund will meet or exceed the minimum
				amount specified in subparagraph (C) for the designated equity ratio before the
				end of the 5-year period beginning upon the implementation of the plan (or such
				longer period as the Board may determine to be necessary due to extraordinary
				circumstances).
							(iii)TransparencyNot more than 30 days after the Board
				establishes and implements a restoration plan under clause (i), the Board shall
				publish in the Federal Register a detailed analysis of the factors considered
				and the basis for the actions taken with regard to the
				plan.
							.
				205.Application of
			 GSE conforming loan limit to mortgages assisted with TARP fundsIn making any assistance available to
			 prevent and mitigate foreclosures on residential properties, including any
			 assistance for mortgage modifications, using any amounts made available to the
			 Secretary of the Treasury under title I of the Emergency Economic Stabilization
			 Act of 2008, the Secretary shall provide that the limitation on the maximum
			 original principal obligation of a mortgage that may be modified, refinanced,
			 made, guaranteed, insured, or otherwise assisted, using such amounts shall not
			 be less than the dollar amount limitation on the maximum original principal
			 obligation of a mortgage that may be purchased by the Federal Home Loan
			 Mortgage Corporation that is in effect, at the time that the mortgage is
			 modified, refinanced, made, guaranteed, insured, or otherwise assisted using
			 such amounts, for the area in which the property involved in the transaction is
			 located.
			206.Mortgages on
			 certain homes on leased landSection 255(b)(4) of the National Housing
			 Act (12 U.S.C. 1715z–20(b)(4)) is amended by striking subparagraph (B) and
			 inserting:
				
					(B)under a lease that
				has a term that ends no earlier than the minimum number of years, as specified
				by the Secretary, beyond the actuarial life expectancy of the mortgagor or
				comortgagor, whichever is the later
				date.
					.
			207.Sense of
			 Congress regarding mortgage revenue bond purchasesIt
			 is the sense of the Congress that the Secretary of the Treasury should use
			 amounts made available in this Act to purchase mortgage revenue bonds for
			 single-family housing issued through State housing finance agencies and through
			 units of local government and agencies thereof.
			IIIMortgage
			 Fraud
			301.Short
			 titleThis title may be cited
			 as the Nationwide Mortgage Fraud Task
			 Force Act of 2009.
			302.Nationwide
			 Mortgage Fraud Task Force
				(a)EstablishmentThere is established in the Department of
			 Justice the Nationwide Mortgage Fraud Task Force (hereinafter referred to in
			 this section as the Task Force) to address mortgage fraud in the
			 United States.
				(b)SupportThe
			 Attorney General shall provide the Task Force with the appropriate staff,
			 administrative support, and other resources necessary to carry out the duties
			 of the Task Force.
				(c)Executive
			 DirectorThe Attorney General
			 shall appoint one staff member provided to the Task Force to be the Executive
			 Director of the Task Force and such Executive Director shall ensure that the
			 duties of the Task Force are carried out.
				(d)BranchesThe
			 Task Force shall establish, oversee, and direct branches in each of the 10
			 States determined by the Attorney General to have the highest concentration of
			 mortgage fraud.
				(e)Mandatory
			 functionsThe Task Force, including the branches of the Task
			 Force established under subsection (d), shall—
					(1)establish
			 coordinating entities, and solicit the voluntary participation of Federal,
			 State, and local law enforcement and prosecutorial agencies in such entities,
			 to organize initiatives to address mortgage fraud, including initiatives to
			 enforce State mortgage fraud laws and other related Federal and State
			 laws;
					(2)provide training to Federal, State, and
			 local law enforcement and prosecutorial agencies with respect to mortgage
			 fraud, including related Federal and State laws;
					(3)collect and disseminate data with respect
			 to mortgage fraud, including Federal, State, and local data relating to
			 mortgage fraud investigations and prosecutions; and
					(4)perform other functions determined by the
			 Attorney General to enhance the detection of, prevention of, and response to
			 mortgage fraud in the United States.
					(f)Optional
			 functionsThe Task Force,
			 including the branches of the Task Force established under subsection (d),
			 may—
					(1)initiate and coordinate Federal mortgage
			 fraud investigations and, through the coordinating entities established under
			 subsection (e), State and local mortgage fraud investigations;
					(2)establish a
			 toll-free hotline for—
						(A)reporting mortgage
			 fraud;
						(B)providing the
			 public with access to information and resources with respect to mortgage fraud;
			 and
						(C)directing reports of mortgage fraud to the
			 appropriate Federal, State, and local law enforcement and prosecutorial agency,
			 including to the appropriate branch of the Task Force established under
			 subsection (d);
						(3)create a database with respect to
			 suspensions and revocations of mortgage industry licenses and certifications to
			 facilitate the sharing of such information by States;
					(4)make recommendations with respect to the
			 need for and resources available to provide the equipment and training
			 necessary for the Task Force to combat mortgage fraud; and
					(5)propose
			 legislation to Federal, State, and local legislative bodies with respect to the
			 elimination and prevention of mortgage fraud, including measures to address
			 mortgage loan procedures and property appraiser practices that provide
			 opportunities for mortgage fraud.
					(g)DefinitionIn this section, the term mortgage
			 fraud means a material misstatement, misrepresentation, or omission
			 relating to the property or potential mortgage relied on by an underwriter or
			 lender to fund, purchase, or insure a loan.
				IVForeclosure
			 moratorium provisions
			401.Sense of the
			 Congress on foreclosures
				(a)In
			 generalIt is the sense of
			 the Congress that mortgage holders, institutions, and mortgage servicers should
			 not initiate a foreclosure proceeding or a foreclosure sale on any homeowner
			 until the foreclosure mitigation provisions, like the Hope for Homeowners
			 program, as required under title II, and the President’s “Homeowner
			 Affordability and Stability Plan” have been implemented and determined to be
			 operational by the Secretary of Housing and Urban Development and the Secretary
			 of the Treasury.
				(b)Scope of
			 moratoriumThe foreclosure moratorium referred to in subsection
			 (a) should apply only for first mortgages secured by the owner’s principal
			 dwelling.
				(c)FHA-regulated
			 loan modification agreementsIf a mortgage holder, institution, or
			 mortgage servicer to which subsection (a) applies reaches a loan modification
			 agreement with a homeowner under the auspices of the Federal Housing
			 Administration before any plan referred to in such subsection takes effect,
			 subsection (a) shall cease to apply to such institution as of the effective
			 date of the loan modification agreement.
				(d)Duty of consumer
			 to maintain propertyAny
			 homeowner for whose benefit any foreclosure proceeding or sale is barred under
			 subsection (a) from being instituted, continued , or consummated with respect
			 to any homeowner mortgage should not, with respect to any property securing
			 such mortgage, destroy, damage, or impair such property, allow the property to
			 deteriorate, or commit waste on the property.
				(e)Duty of consumer
			 to respond to reasonable inquiriesAny homeowner for whose benefit any
			 foreclosure proceeding or sale is barred under subsection (a) from being
			 instituted, continued, or consummated with respect to any homeowner mortgage
			 should respond to reasonable inquiries from a creditor or servicer during the
			 period during which such foreclosure proceeding or sale is barred.
				
	
		
			Passed the House of
			 Representatives March 5, 2009.
			Lorraine C. Miller,
			Clerk
		
	
